Exhibit 10.4.28
SALARY AND BONUS ARRANGEMENTS WITH EXECUTIVE OFFICERS AND TERMS OF FISCAL
2010 BONUS PLANS
On August 19, 2009, the Compensation Committee of the Board approved the base
salaries and target bonus amounts under the Company’s fiscal 2010 Corporate
Bonus Plan (the “Bonus Plan”) for the Company’s executive officers (the
“Executive Officers”). The Bonus Plan is designed to establish a pool of funds
(the “Bonus Pool”) to be available for making bonus payments to the Executive
Officers as well as certain other employees of the Company if the Company, on a
consolidated basis, achieves budgeted fiscal 2010 operating income (the
“Financial Target”), as approved by the Board in connection with establishing
the Company’s fiscal 2010 annual budget. The percentage achievement of the
Financial Target (the “Funding Percentage”) determines the extent to which the
Bonus Plan is funded, as follows: the Bonus Plan will be fully funded if the
Company achieves 100% of the Financial Target or will be funded at reduced
levels if the Company achieves 95%, 90%, 85% or 80% of the Financial Target. The
Bonus Plan will not be funded if the Company achieves less than 80% of the
Financial Target. The Board, in its discretion, may increase the size of the
bonus pool if the Company achieves greater than 100% of the Financial Target.
Each Executive Officer (other than Patti Hoffman, Interim Head of Human
Resources) is entitled to a bonus amount equal to 70% of his or her target bonus
amount multiplied by the Funding Percentage, plus an additional bonus amount
equal to thirty percent 30% of his or her target bonus amount multiplied by the
Funding Percentage based upon his or her level of achievement of individual
qualitative strategic goals and other metrics, as determined by the Board, in
its discretion, in the case of the Company’s Chief Executive Officer, and as
determined by the Executive’s manager, in his or her discretion, in the case of
the other Executive Officers.
The base salary and target bonus amounts (in U.S. dollars except as noted) for
the Executive Officers are as follows:

                  Executive Officer   Base Salary   Target Bonus Amount
Kimberly Till (President and CEO)
  $ 600,000     $ 600,000  
Robert Cox (EVP, CFO and Treasurer)
  $ 305,000     $ 152,500  
George Terhanian (President, Global Solutions)
  $ 300,000     $ 100,000  
Enzo Micali (Global EVP, Operations and Technology)
  $ 295,000     $ 118,000  
Frank Forkin (President, North America Client Services)
  $ 275,000     $ 110,000  
Robert Salvoni (Managing Director, Europe)
  160,000 (GBP)   64,000 (GBP)
Patti Hoffman (Interim Head of Human Resources)
  $ 228,000     N/A
Eric Narowski (Principal Accounting Officer and SVP, Global Controller)
  $ 174,300     $ 34,000  

 